DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 69-73 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Arguments regarding the claim limitations stating that “the subsequent navigational maneuver comprise a lane change into the adjoining travel lane” and “the navigational change includes a movement of the host vehicle toward the adjoining travel lane” are directed toward newly added subject matter and therefore, a new ground of rejection is made in view of a newly found prior art reference. 
Applicant's arguments filed 10/07/2021 regarding the rejection of claims 69, 72, and 73 under 35 U.S.C. 102(a)(2) have been fully considered but they are not persuasive. Applicant has asserted that Yashiro does not disclose identifying a first and second target vehicle traveling in a lane adjoining a travel lane in which the host vehicle is traveling however examiner respectfully disagrees. The identified forward and rearward vehicles may be those illustrated in adjoining travel lanes in Fig. 4 of Yashiro. Therefore Yashiro does disclose this claim limitation as presented in claims 69, 72, and 73.
Applicant's arguments with respect to claims 74, 84, and 92 regarding the claim limitation stating “determining a navigational characteristic based on application of at least one of an image classifier or an optical flow algorithm” are directed toward newly added subject matter. A new ground of rejection is presented below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 69, 70, 71, 72, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Yashiro et al. (U.S. Publication No. 2018/0173236; hereinafter Yashiro) in view of Okumura et al. (U.S. Patent No. 9511767; hereinafter Okumura).
Regarding claim 69, Yashiro teaches a navigation system for a host vehicle, the system comprising (Yashiro: Par. 45; i.e., the navigation device 50 may transmit a current position and a destination to a navigation server via the communication device 20 and may acquire a route which is returned from the navigation server):
at least one processing device comprising circuitry and a memory, wherein the memory includes instructions that when executed by the circuitry cause the at least one processing device to (Yashiro: Par. 52; i.e., each of the first control part 120 and the second control part 140 is realized by executing a program (software) by a processor such as a CPU):
receive a plurality of images acquired by a camera, the plurality of images being representative of an environment of the host vehicle (Yashiro: Par. 36; i.e., the camera 10 periodically and repeatedly captures an image of the vicinity of the vehicle M);
analyze the plurality of images to identify a first target vehicle and a second target vehicle in the environment of the host vehicle (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information input via the object recognition device 16 from the camera 10… The peripheral vehicle may include a frontward vehicle and a rearward vehicle),
the first target vehicle and the second target vehicle travelling in a travel lane adjoining a travel lane in which the host vehicle is traveling, the first target vehicle traveling behind the second target vehicle (Yashiro: Par. 54; i.e., the frontward vehicle is a vehicle that travels at a frontward position of the vehicle M, specifically, immediately before the vehicle M. The rearward vehicle is a 
analyze the plurality of images to determine a distance between the first target vehicle and the second target vehicle (Yashiro: Par. 86; i.e., the inter-vehicle distance ΔD03 between the vehicle M and the rearward vehicle V03 is equal to or less than a predetermined threshold; Par. 93; i.e., an inter-vehicle distance D02 to a frontward vehicle V01 immediately before the vehicle M is equal to or less than a predetermined threshold value; In order to identify the positions of the rear end, the rear right end, the front end, and the right front end of the vehicle M, a vehicle width and a vehicle length of the vehicle M are preliminarily set in the action plan generation unit 130; the host vehicle can calculate the distance between the target vehicles by adding D02, D03, and the length of the host vehicle);
determine, from the plurality of images, a time to reach a boundary associated with one of the first target vehicle and the second target vehicle (Yashiro: Par. 78; i.e., vehicle head time ΔT03 corresponds to a time TB-TA which is from a time TA when the vehicle M that travels immediately before a rearward vehicle V03 passes through a predetermined point D to a time TB when the rearward vehicle V03 passes through the point D),
Yashiro does not explicitly teach cause, based on the determined time, at least one navigational change of the host vehicle to signal to at least one of the first target vehicle or the second target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, the navigational change including a movement of the host vehicle toward the adjoining travel lane.
However, in the same field of endeavor, Okumura teaches cause, based on the determined time, at least one navigational change of the host vehicle to signal to at least one of the first target vehicle or the second target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, (Okumura: the automated driving the navigational change including a movement of the host vehicle toward the adjoining travel lane; (Okumura: the automated driving system follows the transition 700 to move the autonomous vehicle 200 to a drift state 706 where the autonomous vehicle 200 approaches the dividing line 610);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation system of Yashiro to have further incorporated cause, based on the determined time, at least one navigational change of the host vehicle to signal to at least one of the first target vehicle or the second target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, the navigational change including a movement of the host vehicle toward the adjoining travel lane, as taught by Okumura. Doing so would allow the vehicle to safely maneuver and change lanes between vehicles (Okumura: Col. 1, lines 13-17; i.e., the autonomous vehicle must account for behavior of objects within the environment, such as neighboring vehicles, pedestrians, or obstacles, and safely execute maneuvers taking the presence of such objects into account).
Yashiro further teaches analyze the plurality of images to detect a change in a navigational state of at least one of the first target vehicle or the second target vehicle in response to the at least one navigational change in the host vehicle (Yashiro: Par. 116; i.e., the vehicle control process shown in FIG. 10 is repeatedly performed at a predetermined timing; during the next cycle, the host vehicle determines if the rearward vehicle is still approaching or if it has stopped tailgating the host vehicle after the offset maneuver);
determine a navigational action for the host vehicle based on the detected change in the navigational state of at least one of the first target vehicle or the second target vehicle (Yashiro: Par. 
and cause at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action for the host vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 outputs the generated target trajectory to the travel control unit 141 and thereby causes the vehicle M to be offset).
Regarding claim 70, Yashiro teaches a computer-implemented method for navigating a host vehicle, the method comprising (Yashiro: Par. 14; i.e., a vehicle control method, by way of a computer; Yashiro: Par. 45; i.e., the navigation device 50 may transmit a current position and a destination to a navigation server via the communication device 20 and may acquire a route which is returned from the navigation server):
receiving a plurality of images acquired by a camera, the plurality of images being representative of an environment of the host vehicle (Yashiro: Par. 36; i.e., the camera 10 periodically and repeatedly captures an image of the vicinity of the vehicle M);
analyzing the plurality of images to identify at least one target vehicle in the environment of the host vehicle (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information input via the object recognition device 16 from the camera 10… The peripheral vehicle may include a frontward vehicle and a rearward vehicle),
the target vehicle having a location that impacts at least one planned navigational action of the host vehicle (Yashiro: Par. 73; i.e., in a traffic jam, even when the road has a plurality of lanes, at a more frontward position than the vehicle M, frontward traveling vehicles traveling further frontward 
Yashiro does not explicitly teach causing at least one navigational change of the host vehicle to signal to the target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, the navigational change including a movement of the host vehicle toward the adjoining travel lane.
However, in the same field of endeavor, Okumura teaches causing at least one navigational change of the host vehicle to signal to the target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, (Okumura: the automated driving system follows the transition 700 to move the autonomous vehicle 200 to a drift state 706 where the autonomous vehicle 200 approaches the dividing line 610 in order to signal to the neighboring vehicles 602, 604, 606 that a change of lanes is imminent), the navigational change including a movement of the host vehicle toward the adjoining travel lane; (Okumura: the automated driving system follows the transition 700 to move the autonomous vehicle 200 to a drift state 706 where the autonomous vehicle 200 approaches the dividing line 610);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer implemented method of Yashiro to have further incorporated causing at least one navigational change of the host vehicle to signal to the target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, the navigational change including a movement of the host vehicle toward the adjoining travel lane, as taught by Okumura. Doing so would allow the vehicle to safely maneuver and change lanes between vehicles (Okumura: Col. 1, lines 13-17; i.e., the autonomous vehicle must account for behavior of objects within the environment, such as neighboring vehicles, 
Yashiro further teaches analyzing the plurality of images to detect a change in a navigational state of at least one of the first target vehicle or the second target vehicle in response to the at least one navigational change in the host vehicle (Yashiro: Par. 116; i.e., the vehicle control process shown in FIG. 10 is repeatedly performed at a predetermined timing; during the next cycle, the host vehicle determines if the rearward vehicle is still approaching or if it has stopped tailgating the host vehicle after the offset maneuver);
determining a navigational action for the host vehicle based on the detected change in the navigational state of at least one of the first target vehicle or the second target vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 generates a target trajectory used for offsetting the vehicle M such that the detected predetermined region of the frontward vehicle V01 is not screened from the driving position of the rearward vehicle V03; if it is determined that the rearward vehicle is still approaching, the host vehicle will repeat the offset maneuver);
and causing at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action for the host vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 outputs the generated target trajectory to the travel control unit 141 and thereby causes the vehicle M to be offset).
Regarding claim 71, Yashiro teaches a non-transitory, computer-readable storage medium storing instructions that, when executed by at least one processing device, cause the at least one processing device to (Yashiro: Par. 15; i.e., a non-transitory computer-readable recording medium including a vehicle control program that causes a computer to:):
receive a plurality of images acquired by a camera, the plurality of images being representative of an environment of the host vehicle (Yashiro: Par. 36; i.e., the camera 10 periodically and repeatedly captures an image of the vicinity of the vehicle M);
analyze the plurality of images to identify at least one target vehicle in the environment of the host vehicle (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information input via the object recognition device 16 from the camera 10… The peripheral vehicle may include a frontward vehicle and a rearward vehicle),
the target vehicle having a location that impacts at least one planned navigational action of the host vehicle (Yashiro: Par. 73; i.e., in a traffic jam, even when the road has a plurality of lanes, at a more frontward position than the vehicle M, frontward traveling vehicles traveling further frontward accumulate, and therefore, it may not be possible to change the travel lane; the host vehicle cannot switch lanes if all the lanes are blocked);
Yashiro does not explicitly teach cause at least one navigational change of the host vehicle to signal to the target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, the navigational change including a movement of the host vehicle toward the adjoining travel lane.
However, in the same field of endeavor, Okumura teaches cause at least one navigational change of the host vehicle to signal to the target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, (Okumura: the automated driving system follows the transition 700 to move the autonomous vehicle 200 to a drift state 706 where the autonomous vehicle 200 approaches the dividing line 610 in order to signal to the neighboring vehicles 602, 604, 606 that a change of lanes is imminent), the navigational change including a movement of the host vehicle toward the adjoining travel lane; (Okumura: the automated 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable storage medium of Yashiro to have further incorporated cause at least one navigational change of the host vehicle to signal to the target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, the navigational change including a movement of the host vehicle toward the adjoining travel lane, as taught by Okumura. Doing so would allow the vehicle to safely maneuver and change lanes between vehicles (Okumura: Col. 1, lines 13-17; i.e., the autonomous vehicle must account for behavior of objects within the environment, such as neighboring vehicles, pedestrians, or obstacles, and safely execute maneuvers taking the presence of such objects into account).
Yashiro further teaches analyze the plurality of images to detect a change in a navigational state of the target vehicle in response to the at least one navigational change in the host vehicle (Yashiro: Par. 116; i.e., the vehicle control process shown in FIG. 10 is repeatedly performed at a predetermined timing; during the next cycle, the host vehicle determines if the rearward vehicle is still approaching or if it has stopped tailgating the host vehicle after the offset maneuver);
determine a navigational action for the host vehicle based on the detected change in the navigational state of the target vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 generates a target trajectory used for offsetting the vehicle M such that the detected predetermined region of the frontward vehicle V01 is not screened from the driving position of the rearward vehicle V03; if it is determined that the rearward vehicle is still approaching, the host vehicle will repeat the offset maneuver);
and 7PATENTAttorney Docket No. 12312.0092-00000cause at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action for the host vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 outputs the generated target trajectory to the travel control unit 141 and thereby causes the vehicle M to be offset).
Regarding claim 72, Yashiro teaches a computer-implemented method for navigating a host vehicle, the method comprising (Yashiro: Par. 14; i.e., a vehicle control method, by way of a computer; Yashiro: Par. 45; i.e., the navigation device 50 may transmit a current position and a destination to a navigation server via the communication device 20 and may acquire a route which is returned from the navigation server):
receiving a plurality of images acquired by a camera, the plurality of images being representative of an environment of the host vehicle (Yashiro: Par. 36; i.e., the camera 10 periodically and repeatedly captures an image of the vicinity of the vehicle M);
analyzing the plurality of images to identify a first target vehicle and a second target vehicle in the environment of the host vehicle (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information input via the object recognition device 16 from the camera 10… The peripheral vehicle may include a frontward vehicle and a rearward vehicle),
the first target vehicle and the second target vehicle travelling in a travel lane adjoining a travel lane in which the host vehicle is traveling, the first target vehicle traveling behind the second target vehicle (Yashiro: Par. 54; i.e., the frontward vehicle is a vehicle that travels at a frontward position of the vehicle M, specifically, immediately before the vehicle M. The rearward vehicle is a vehicle that travels at a rearward position of the vehicle M, specifically, immediately after the vehicle M);	analyzing the plurality of images to determine a distance between the first target vehicle and the second target vehicle (Yashiro: Par. 86; i.e., the inter-vehicle distance ΔD03 between the vehicle M and the rearward vehicle V03 is equal to or less than a predetermined threshold; Par. 93; i.e., an inter-vehicle distance D02 to a frontward vehicle V01 immediately before the vehicle M is equal to or less than a predetermined threshold value; In order to identify the positions of the rear end, the rear right end, the front end, and the right front end of the vehicle M, a vehicle width and a vehicle length of the vehicle M are preliminarily set in the action plan generation unit 130; the host vehicle can calculate the distance between the target vehicles by adding D02, D03, and the length of the host vehicle);
determining, from the plurality of images, a time to reach a boundary associated with one of the first target vehicle and the second target vehicle (Yashiro: Par. 78; i.e., vehicle head time ΔT03 corresponds to a time TB-TA which is from a time TA when the vehicle M that travels immediately before a rearward vehicle V03 passes through a predetermined point D to a time TB when the rearward vehicle V03 passes through the point D),
Yashiro does not explicitly teach causing, based on the determined time, at least one navigational change of the host vehicle to signal to at least one of the first target vehicle or the second target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, the navigational change including a movement of the host vehicle toward the adjoining travel lane.
However, in the same field of endeavor, Okumura teaches causing, based on the determined time, at least one navigational change of the host vehicle to signal to at least one of the first target vehicle or the second target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, (Okumura: the automated driving system follows the transition 700 to move the autonomous vehicle 200 to a drift state 706 where the autonomous vehicle 200 approaches the dividing line 610 in order to signal to the neighboring vehicles 602, 604, 606 that a change of lanes is imminent), the navigational change including a movement of the host vehicle toward the adjoining travel lane; (Okumura: the automated driving system follows the transition 700 to move the autonomous vehicle 200 to a drift state 706 where the autonomous vehicle 200 approaches the dividing line 610);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method of Yashiro to have further incorporated causing, based on the determined time, at least one navigational change of the host vehicle to signal to at least one of the first target vehicle or the second target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, the navigational change including a movement of the host vehicle toward the adjoining travel lane, as taught by Okumura. Doing so would allow the vehicle to safely maneuver and change lanes between vehicles (Okumura: Col. 1, lines 13-17; i.e., the autonomous vehicle must account for behavior of objects within the environment, such as neighboring vehicles, pedestrians, or obstacles, and safely execute maneuvers taking the presence of such objects into account).
Yashiro further teaches analyzing the plurality of images to detect a change in a navigational state of at least one of the first target vehicle or the second target vehicle in response to the at least one navigational change in the host vehicle (Yashiro: Par. 116; i.e., the vehicle control process shown in FIG. 10 is repeatedly performed at a predetermined timing; during the next cycle, the host vehicle determines if the rearward vehicle is still approaching or if it has stopped tailgating the host vehicle after the offset maneuver);
determining a navigational action for the host vehicle based on the detected change in the navigational state of at least one of the first target vehicle or the second target vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 generates a target trajectory used for offsetting the vehicle M such that the detected predetermined region of the frontward vehicle V01 is not screened from the 
and causing at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action for the host vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 outputs the generated target trajectory to the travel control unit 141 and thereby causes the vehicle M to be offset).
Regarding claim 73, Yashiro teaches a non-transitory, computer-readable storage medium storing instructions that, when executed by at least one processing device, cause the at least one processing device to (Yashiro: Par. 15; i.e., a non-transitory computer-readable recording medium including a vehicle control program that causes a computer to:):
receive a plurality of images acquired by a camera, the plurality of images being representative of an environment of the host vehicle (Yashiro: Par. 36; i.e., the camera 10 periodically and repeatedly captures an image of the vicinity of the vehicle M);
analyze the plurality of images to identify a first target vehicle and a second target vehicle in the environment of the host vehicle (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information input via the object recognition device 16 from the camera 10… The peripheral vehicle may include a frontward vehicle and a rearward vehicle),
the first target vehicle and the second target vehicle traveling in a travel lane adjoining a travel lane in which the host vehicle is traveling, the first target vehicle traveling behind the second target vehicle (Yashiro: Par. 54; i.e., the frontward vehicle is a vehicle that travels at a frontward position of the vehicle M, specifically, immediately before the vehicle M. The rearward vehicle is a vehicle that travels at a rearward position of the vehicle M, specifically, immediately after the vehicle M);
analyze the plurality of images to determine a distance between the first target vehicle and the second target vehicle (Yashiro: Par. 86; i.e., the inter-vehicle distance ΔD03 between the vehicle M and the rearward vehicle V03 is equal to or less than a predetermined threshold; Par. 93; i.e., an inter-vehicle distance D02 to a frontward vehicle V01 immediately before the vehicle M is equal to or less than a predetermined threshold value; In order to identify the positions of the rear end, the rear right end, the front end, and the right front end of the vehicle M, a vehicle width and a vehicle length of the vehicle M are preliminarily set in the action plan generation unit 130; the host vehicle can calculate the distance between the target vehicles by adding D02, D03, and the length of the host vehicle);
determine, from the plurality of images, a time to reach a boundary associated with one of the first target vehicle and the second target vehicle (Yashiro: Par. 78; i.e., vehicle head time ΔT03 corresponds to a time TB-TA which is from a time TA when the vehicle M that travels immediately before a rearward vehicle V03 passes through a predetermined point D to a time TB when the rearward vehicle V03 passes through the point D),
Yashiro does not explicitly teach cause, based on the determined time, at least one navigational change of the host vehicle to signal to at least one of the first target vehicle or the second target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, the navigational change including a movement of the host vehicle toward the adjoining travel lane.
However, in the same field of endeavor, Okumura teaches cause, based on the determined time, at least one navigational change of the host vehicle to signal to at least one of the first target vehicle or the second target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, (Okumura: the automated driving system follows the transition 700 to move the autonomous vehicle 200 to a drift state 706 where the autonomous vehicle 200 approaches the dividing line 610 in order to signal to the neighboring vehicles the navigational change including a movement of the host vehicle toward the adjoining travel lane; (Okumura: the automated driving system follows the transition 700 to move the autonomous vehicle 200 to a drift state 706 where the autonomous vehicle 200 approaches the dividing line 610);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium of Yashiro to have further incorporated cause, based on the determined time, at least one navigational change of the host vehicle to signal to at least one of the first target vehicle or the second target vehicle an intent of the host vehicle to make a subsequent navigational maneuver comprising a lane change into the adjoining travel lane, the navigational change including a movement of the host vehicle toward the adjoining travel lane, as taught by Okumura. Doing so would allow the vehicle to safely maneuver and change lanes between vehicles (Okumura: Col. 1, lines 13-17; i.e., the autonomous vehicle must account for behavior of objects within the environment, such as neighboring vehicles, pedestrians, or obstacles, and safely execute maneuvers taking the presence of such objects into account).
Yashiro further teaches analyze the plurality of images to detect a change in a navigational state of at least one of the first target vehicle or the second target vehicle in response to the at least one navigational change in the host vehicle (Yashiro: Par. 116; i.e., the vehicle control process shown in FIG. 10 is repeatedly performed at a predetermined timing; during the next cycle, the host vehicle determines if the rearward vehicle is still approaching or if it has stopped tailgating the host vehicle after the offset maneuver);
determine a navigational action for the host vehicle based on the detected change in the navigational state of at least one of the first target vehicle or the second target vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 generates a target trajectory used for offsetting the vehicle M such that the detected predetermined region of the frontward vehicle V01 is not screened from the 
and cause at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action for the host vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 outputs the generated target trajectory to the travel control unit 141 and thereby causes the vehicle M to be offset).
Claims 74-76, 79-84, 87-92, and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Yashiro in view of Ibrahim (U.S. Patent No. 6778897; hereinafter Ibrahim).
Regarding claim 74, Yashiro teaches a navigation system for a host vehicle, the system comprising (Yashiro: Par. 45; i.e., the navigation device 50 may transmit a current position and a destination to a navigation server via the communication device 20 and may acquire a route which is returned from the navigation server):
at least one processing device comprising circuitry and a memory, wherein the memory includes instructions that when executed by the circuitry cause the at least one processing device to (Yashiro: Par. 52; i.e., each of the first control part 120 and the second control part 140 is realized by executing a program (software) by a processor such as a CPU):
receive a plurality of images acquired by a rearward-facing camera, the plurality of images being representative of an environment behind the host vehicle (Yashiro: Par. 36; i.e., the camera 10 periodically and repeatedly captures an image of the vicinity of the vehicle M; the environment behind the host vehicle is part of the photographed vicinity of the vehicle);
analyze the plurality of images to identify at least one target vehicle in the environment behind the host vehicle (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information 
identify, based on analysis of the plurality of images, an indicator of at least one navigational characteristic of the target vehicle (Yashiro: Par. 118; the approach determination unit 123 determines whether or not a rearward vehicle V03 that follows the vehicle M is approaching the vehicle M from the information that is recognized by the outside recognition unit 121);
the at least one navigational characteristic being determined based on application of at least one of an image classifier or an optical flow algorithm (Yashiro: Par. 55; i.e., the outside recognition unit 121 identifies detection information from a rearward vehicle. For example, the outside recognition unit 121 detects, based on a temporal change of the brightness of light that comes from a light source (headlight) provided on a forefront part of the rearward vehicle, blinking of the light (headlight flashing); the change of brightness overtime can indicate that the rearward vehicle is approaching);
and10PATENT Attorney Docket No. 12312.0092-00000determine a navigational action for the host vehicle based on the identified at least one navigational characteristic of the target vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 generates a target trajectory used for offsetting the vehicle M such that the detected predetermined region of the frontward vehicle V01 is not screened from the driving position of the rearward vehicle V03).
Yashiro does not teach the navigational action including limiting a rate at which a brake is applied during a braking action of the host vehicle.
However, in the same field of endeavor, Ibrahim teaches the navigational action including limiting a rate at which a brake is applied during a braking action of the host vehicle (Ibrahim: Col. 5, lines 41-46; i.e., the deceleration is limited to the calculated optimal deceleration, block 84. Whatever the deceleration is finally limited to, this is communicated to the vehicle deceleration controller and actuators, block 86, in order to initiate the vehicle operations needed to decelerate the host vehicle).

Regarding claim 75, Yashiro in view of Ibrahim teaches the system according to claim 74. Yashiro further teaches wherein the memory further includes instructions that when executed by the circuitry cause the at least one processing device to cause at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action for the host vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 outputs the generated target trajectory to the travel control unit 141 and thereby causes the vehicle M to be offset).
Regarding claim 76, Yashiro in view of Ibrahim teaches the system according to claim 75. Yashiro further teaches wherein the navigational actuator includes at least one of a steering mechanism, a brake, or an accelerator (Yashiro: Par. 65; i.e., the travel control unit 141 controls the travel drive force output device 200, the braking device 210, and the steering device 220 such that the vehicle M passes through the target trajectory that is generated by the action plan generation unit 130).
Regarding claim 79, Yashiro in view of Ibrahim teaches the system according to claim 74, but Yashiro does not teach wherein limiting the rate at which the brake is applied includes reducing a maximum allowable braking rate for the host vehicle.
However, in the same field of endeavor, Ibrahim teaches wherein limiting the rate at which the brake is applied includes reducing a maximum allowable braking rate for the host vehicle (Ibrahim: Col. 5, lines 41-46; i.e., the deceleration is limited to the calculated optimal deceleration, block 84. Whatever the deceleration is finally limited to, this is communicated to the vehicle deceleration 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yashiro to have further incorporated wherein limiting the rate at which the brake is applied includes reducing a maximum allowable braking rate for the host vehicle, as taught by Ibrahim. Doing so would allow the system to prevent the vehicle from braking too quickly (Ibrahim: Col. 2, lines 40-42; i.e., a desirable amount of deceleration, without generally overreacting or underreacting, is achieved by the adaptive cruise control of the host vehicle).
Regarding claim 80, Yashiro in view of Ibrahim teaches the navigation system according to claim 74. Yashiro further teaches wherein the at least one navigational characteristic of the target vehicle includes a relative acceleration between the target vehicle and the host vehicle (Yashiro: Par. 82; i.e., a relative acceleration AC03 is a difference of the acceleration of the vehicle M from the acceleration of the rearward vehicle V03).
Regarding claim 81, Yashiro in view of Ibrahim teaches the navigation system according to claim 74. Yashiro further teaches wherein the at least one navigational characteristic of the target vehicle includes a relative velocity between the target vehicle and the host vehicle (Yashiro: Par. 81; i.e., when calculating the inter-vehicle speed AV03, the approach determination unit 123 differentiates the collision prediction time TTC03 by time; the inter-vehicle speed is the relative velocity between the target and host vehicles).
Regarding claim 82, Yashiro in view of Ibrahim teaches the navigation system according to claim 74. Yashiro further teaches wherein the at least one navigational characteristic of the target vehicle includes a follow distance between the target vehicle and the host vehicle (Yashiro: Par. 79; i.e., the approach determination unit 123 extracts the position of the vehicle head part of the rearward vehicle V03 using the vehicle tail part of the vehicle M as a standard, for example, from the detection 
Regarding claim 83, Yashiro in view of Ibrahim teaches the navigation system according to claim 74. Yashiro further teaches wherein the at least one navigational characteristic of the target vehicle includes a time to collision between the target vehicle and the host vehicle (Yashiro: Par. 81; i.e., collision prediction time TTC03 is a time from a time point (for example, time TC) to a estimation time TCL when it is estimated that the vehicle head part of the rearward vehicle V03 comes into contact with the vehicle tail part of the vehicle M).
Regarding claim 84, Yashiro teaches a computer-implemented method for navigating a host vehicle, the method comprising (Yashiro: Par. 14; i.e., a vehicle control method, by way of a computer; Yashiro: Par. 45; i.e., the navigation device 50 may transmit a current position and a destination to a navigation server via the communication device 20 and may acquire a route which is returned from the navigation server):
receiving a plurality of images acquired by a rearward-facing camera, the plurality of images being representative of an environment behind the host vehicle (Yashiro: Par. 36; i.e., the camera 10 periodically and repeatedly captures an image of the vicinity of the vehicle M; the environment behind the host vehicle is part of the photographed vicinity of the vehicle);
analyzing the plurality of images to identify at least one target vehicle in the environment behind the host vehicle (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information input via the object recognition device 16 from the camera 10... The peripheral vehicle may include a frontward vehicle and a rearward vehicle);
identifying, based on analysis of the plurality of images, an indicator of at least one navigational characteristic of the target vehicle (Yashiro: Par. 118; the approach determination 
the at least one navigational characteristic being determined based on application of at least one of an image classifier or an optical flow algorithm (Yashiro: Par. 55; i.e., the outside recognition unit 121 identifies detection information from a rearward vehicle. For example, the outside recognition unit 121 detects, based on a temporal change of the brightness of light that comes from a light source (headlight) provided on a forefront part of the rearward vehicle, blinking of the light (headlight flashing); the change of brightness overtime can indicate that the rearward vehicle is approaching);
and determining a navigational action for the host vehicle based on the identified at least one navigational characteristic of the target vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 generates a target trajectory used for offsetting the vehicle M such that the detected predetermined region of the frontward vehicle V01 is not screened from the driving position of the rearward vehicle V03).
Yashiro does not teach the navigational action including limiting a rate at which a brake is applied during a braking action of the host vehicle.
However, in the same field of endeavor, Ibrahim teaches the navigational action including limiting a rate at which a brake is applied during a braking action of the host vehicle (Ibrahim: Col. 5, lines 41-46; i.e., the deceleration is limited to the calculated optimal deceleration, block 84. Whatever the deceleration is finally limited to, this is communicated to the vehicle deceleration controller and actuators, block 86, in order to initiate the vehicle operations needed to decelerate the host vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yashiro to have further incorporated the navigational action including limiting a rate at which a brake is applied during a braking action of the host vehicle, as taught by Ibrahim. Doing so would allow the system to prevent the vehicle from braking 
Regarding claim 87, Yashiro in view of Ibrahim teaches the method according to claim 84, but Yashiro does not teach wherein the determined navigational action for the host vehicle includes reducing a maximum allowable braking rate for the host vehicle.
However, in the same field of endeavor, Ibrahim teaches wherein the determined navigational action for the host vehicle includes reducing a maximum allowable braking rate for the host vehicle (Ibrahim: Col. 5, lines 41-46; i.e., the deceleration is limited to the calculated optimal deceleration, block 84. Whatever the deceleration is finally limited to, this is communicated to the vehicle deceleration controller and actuators, block 86, in order to initiate the vehicle operations needed to decelerate the host vehicle). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yashiro to have further incorporated wherein the determined navigational action for the host vehicle includes reducing a maximum allowable braking rate for the host vehicle, as taught by Ibrahim. Doing so would allow the system to prevent the vehicle from braking too quickly (Ibrahim: Col. 2, lines 40-42; i.e., a desirable amount of deceleration, without generally overreacting or underreacting, is achieved by the adaptive cruise control of the host vehicle).
Regarding claim 88, Yashiro in view of Ibrahim teaches the method according to claim 84. Yashiro further teaches wherein the at least one navigational characteristic of the target vehicle includes a relative acceleration between the target vehicle and the host vehicle (Yashiro: Par. 82; i.e., a relative acceleration AC03 is a difference of the acceleration of the vehicle M from the acceleration of the rearward vehicle V03).
Regarding claim 89, Yashiro in view of Ibrahim teaches the method according to claim 84. Yashiro further teaches wherein the at least one navigational characteristic of the target vehicle includes a relative velocity between the target vehicle and the host vehicle (Yashiro: Par. 81; i.e., when calculating the inter-vehicle speed ΔV03, the approach determination unit 123 differentiates the collision prediction time TTC03 by time; the inter-vehicle speed is the relative velocity between the target and host vehicles).
Regarding claim 90, Yashiro in view of Ibrahim teaches the method according to claim 84. Yashiro further teaches wherein the at least one navigational characteristic of the target vehicle includes a follow distance between the target vehicle and the host vehicle (Yashiro: Par. 79; i.e., the approach determination unit 123 extracts the position of the vehicle head part of the rearward vehicle V03 using the vehicle tail part of the vehicle M as a standard, for example, from the detection information that is input from the outside recognition unit 121 and calculates an inter-vehicle distance ΔD03 based on the extracted position).
Regarding claim 91, Yashiro in view of Ibrahim teaches the method according to claim 84. Yashiro further teaches wherein the at least one navigational characteristic of the target vehicle includes a time to collision between the target vehicle and the host vehicle (Yashiro: Par. 81; i.e., collision prediction time TTC03 is a time from a time point (for example, time TC) to a estimation time TCL when it is estimated that the vehicle head part of the rearward vehicle V03 comes into contact with the vehicle tail part of the vehicle M).
Regarding claim 92, Yashiro teaches a non-transitory, computer-readable storage medium storing instructions that, when executed by at least one processing device, cause the at least one processing device to (Yashiro: Par. 15; i.e., a non-transitory computer-readable recording medium including a vehicle control program that causes a computer to:):
receive a plurality of images acquired by a rearward-facing camera, the plurality of images being representative of an environment behind the host vehicle (Yashiro: Par. 36; i.e., the 
analyze the plurality of images to identify at least one target vehicle in the environment behind the host vehicle (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information input via the object recognition device 16 from the camera 10… The peripheral vehicle may include a frontward vehicle and a rearward vehicle);
identify, based on analysis of the plurality of images, an indicator of at least one navigational characteristic of the target vehicle (Yashiro: Par. 118; the approach determination unit 123 determines whether or not a rearward vehicle V03 that follows the vehicle M is approaching the vehicle M from the information that is recognized by the outside recognition unit 121);
the at least one navigational characteristic being determined based on application of at least one of an image classifier or an optical flow algorithm (Yashiro: Par. 55; i.e., the outside recognition unit 121 identifies detection information from a rearward vehicle. For example, the outside recognition unit 121 detects, based on a temporal change of the brightness of light that comes from a light source (headlight) provided on a forefront part of the rearward vehicle, blinking of the light (headlight flashing); the change of brightness overtime can indicate that the rearward vehicle is approaching);
and determine a navigational action for the host vehicle based on the identified at least one navigational characteristic of the target vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 generates a target trajectory used for offsetting the vehicle M such that the detected predetermined region of the frontward vehicle V01 is not screened from the driving position of the rearward vehicle V03).
Yashiro does not teach the navigational action including limiting a rate at which a brake is applied during a braking action of the host vehicle.
the navigational action including limiting a rate at which a brake is applied during a braking action of the host vehicle (Ibrahim: Col. 5, lines 41-46; i.e., the deceleration is limited to the calculated optimal deceleration, block 84. Whatever the deceleration is finally limited to, this is communicated to the vehicle deceleration controller and actuators, block 86, in order to initiate the vehicle operations needed to decelerate the host vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable storage medium of Yashiro to have further incorporated the navigational action including limiting a rate at which a brake is applied during a braking action of the host vehicle, as taught by Ibrahim. Doing so would allow the system to prevent the vehicle from braking too quickly (Ibrahim: Col. 2, lines 40-42; i.e., a desirable amount of deceleration, without generally overreacting or underreacting, is achieved by the adaptive cruise control of the host vehicle).
Regarding claim 116, Yashiro in view of Ibrahim teaches the system according to claim 74. Yashiro further teaches wherein the memory further includes instructions that when executed by the circuitry cause the at least one processing device to forego implementation of the determined navigational action based on a determination that the determined navigational action does not satisfy at least one safety constraint (Yashiro: Par. 128; i.e., the action plan generation part does not displace the vehicle when the distance from the end of the travel road to the end of the vehicle at a position after displacement of the vehicle at which the object is visually recognized is smaller than a predetermined distance … Approach to one end of the travel road is avoided, and therefore, it is possible to maintain travel safety).
Claims 77, 78, 85, and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Yashiro in view of Ibrahim, and further in view of Nilsson et al. (U.S. Publication No. 2017/0242435; hereinafter Nilsson).
Regarding claim 77, Yashiro in view of Ibrahim teaches the system according to claim 74, but neither reference explicitly teaches wherein the determined navigational action for the host vehicle includes slowing the host vehicle to increase a gap between the host vehicle and a leading vehicle ahead of the host vehicle.
However, in the same field of endeavor, Nilsson teaches wherein the determined navigational action for the host vehicle includes slowing the host vehicle to increase a gap between the host vehicle and a leading vehicle ahead of the host vehicle (Nilsson: Par. 37; i.e., it should also be possible for the ego vehicle to apply a deceleration profile which allows it to not be closer than the minimum safe distance to the surrounding vehicle at the next time instance; the deceleration would increase the gap between the vehicles).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yashiro and Ibrahim to have further incorporated wherein the determined navigational action for the host vehicle includes slowing the host vehicle to increase a gap between the host vehicle and a leading vehicle ahead of the host vehicle, as taught by Nilsson. Doing so would allow the system to adapt to the behaviors of the surrounding vehicles such as if the leading vehicle decelerates (Nilsson: Par. 37; i.e., a safety critical event which may be taken into account is the possibility of any relevant preceding vehicle unexpectedly performing a substantial brake maneuver).
Yashiro further teaches the gap being identified based on at least one image received from a forward-facing camera
Regarding claim 78, Yashiro in view of Ibrahim teaches the system according to claim 74, but neither reference explicitly teaches wherein the determined navigational action for the host vehicle includes navigating the host vehicle from a current travel lane to a different travel lane.
However, in the same field of endeavor, Nilsson teaches wherein the determined navigational action for the host vehicle includes navigating the host vehicle from a current travel lane to a different travel lane (Nilsson: Par. 91; i.e., step d comprises selecting a preferred lane change trajectory, with corresponding inter-vehicle traffic gap and time instance, to perform the lane change maneuver).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yashiro and Ibrahim to have further incorporated wherein the determined navigational action for the host vehicle includes navigating the host vehicle from a current travel lane to a different travel lane, as taught by Nilsson. Doing so would allow the system to adapt to the behaviors of the surrounding vehicles (Nilsson: Par. 15; i.e., a lane change of the ego vehicle from the current lane into the target lane may be desirable, e.g., when there is a slow-driving preceding vehicle in the current lane or when there is a faster vehicle approaching from behind).
Regarding claim 85, Yashiro in view of Ibrahim teaches the method according to claim 84, but neither reference explicitly teaches wherein the determined navigational action for the host vehicle includes slowing the host vehicle to increase a gap between the host vehicle and a leading vehicle ahead of the host vehicle.
However, in the same field of endeavor, Nilsson teaches wherein the determined navigational action for the host vehicle includes slowing the host vehicle to increase a gap between the host vehicle and a leading vehicle ahead of the host vehicle (Nilsson: Par. 37; i.e., it should also be possible for the ego vehicle to apply a deceleration profile which allows it to not be closer than the minimum 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yashiro and Ibrahim to have further incorporated wherein the determined navigational action for the host vehicle includes slowing the host vehicle to increase a gap between the host vehicle and a leading vehicle ahead of the host vehicle, as taught by Nilsson. Doing so would allow the system to adapt to the behaviors of the surrounding vehicles such as if the leading vehicle decelerates (Nilsson: Par. 37; i.e., a safety critical event which may be taken into account is the possibility of any relevant preceding vehicle unexpectedly performing a substantial brake maneuver).
Yashiro further teaches the gap being identified based on at least one image received from a forward-facing camera (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information input via the object recognition device 16 from the camera 10… The peripheral vehicle may include a frontward vehicle and a rearward vehicle).
Regarding claim 86, Yashiro in view of Ibrahim teaches the method according to claim 84, but neither reference explicitly teaches wherein the determined navigational action for the host vehicle includes navigating the host vehicle from a current travel lane to a different travel lane.
However, in the same field of endeavor, Nilsson teaches wherein the determined navigational action for the host vehicle includes navigating the host vehicle from a current travel lane to a different travel lane (Nilsson: Par. 91; i.e., step d comprises selecting a preferred lane change trajectory, with corresponding inter-vehicle traffic gap and time instance, to perform the lane change maneuver).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yashiro and Ibrahim to have further incorporated .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661